Order entered February 4, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01024-CR

                     JESSICA JEWEL CORIN BENTON, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 6
                                 Dallas County, Texas
                         Trial Court Cause No. F16-41572-X

                                          ORDER
      Before the Court is appellant’s February 1, 2019 first motion for extension of time to file

her brief. We GRANT the motion and ORDER the brief filed on or before March 4, 2019.


                                                     /s/   CORY L. CARLYLE
                                                           JUSTICE